DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Isaacson et al.(hereinafter “Isaacson”, US 2018/0315040).
Regarding claim 1, Isaacson describes a content-agnostic, third-party injected, openly interactive, openly customizable, brandable, collaborative virtual wrapping system, by a computer (0020 lines 1-12 and 0247 lines 1-12), comprising; 
by a computer, a content-agnostic, third-party injected, openly interactive, openly customizable, brandable, collaborative wrapping subsystem (0247 lines 1-12); 
by a computer, a content-agnostic, openly interactive, brandable, collaborative unwrapping subsystem (0248 lines 1-10).   
Regarding claim 3, Isaacson describes wherein said virtual wrapping system comprises user-manipulable dynamic properties computed in real-time enabling significant room for the scope of possibilities thus making each experience unique compared to preset animations or sequences of preset animations triggered by user interaction (0242 lines 14-24 and 0249 lines 12-14).  
Regarding claim 4, Isaacson describes wherein said virtual wrapping system elements can be customized to provide a unique brand experience when wrapping and/or unwrapping said virtual wrappings (0246 lines 1-5).  
Regarding claim 5, Isaacson describes wherein said wrapping subsystem is injected into a third-party system for users of the third party to conveniently interact with said wrapping subsystem (0015 lines 1-9, in which a merchant transaction system serves as a third party that affects interaction with the wrapping).  
Regarding claim 6, Isaacson describes wherein users of said wrapping subsystem can interactively experience the said unwrapping subsystem while interacting with the said wrapping subsystem, such that users can visualize their virtual wrapping customizations as customizations are being made (0279 lines 1-14).  
Regarding claim 7, Isaacson describes wherein said wrapping subsystem allows users to provide and upload content without creative limitation as opposed to being limited to premade options to choose from (0277 lines 1-23).  
Regarding claim 8, Isaacson describes wherein said wrapping subsystem itself can be customized to fit a unique third-party brand (0247 lines 1-12).  
Regarding claim 9, Isaacson describes wherein said wrapping subsystem can be interacted with by multiple users simultaneously and/or at separate points in time allowing multiple users to provide their personal input as described in claim 7 (0097 lines 1-9).  
Regarding claim 10, Isaacson describes wherein said unwrapping subsystem presents users with said virtual wrapping with customizations applied as described in claim 7 (0097 lines 18-26). 
Regarding claim 12, Isaacson describes wherein said unwrapping subsystem is openly interactive as described in claim 3 as opposed to pre-rendered content or animations triggered by user interaction (0279 lines 1-14).  
Regarding claim 13, Isaacson describes wherein said unwrapping subsystem can be customized to provide a unique brand experience when unwrapping said virtual wrapping (0247 lines 1-12).  
Regarding claim 14, Isaacson describes wherein said unwrapping subsystem can be interacted with by multiple users simultaneously and/or at separate points in time allowing multiple users to experience the unwrapping of said virtual wrapping (0097 lines 1-9).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Isaacson in view of Melinek et al.(hereinafter “Melinek”, US Patent 10,424,121).
Regarding claim 2, Isaacson fails to teach wherein said virtual wrapping system comprises the ability to wrap physical content through the use of augmented and virtual realities coupled with visual tagging or artificial intelligence systems for object identification. Melinek teaches wherein said virtual wrapping system comprises the ability to wrap physical content through the use of augmented and virtual realities coupled with visual tagging or artificial intelligence systems for object identification (col. 12 lines 49-56 and Fig. 1: 118). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual wrapping of Isaacson with the augmented wrapping of Melinek because this modification would enhance the visual appeal of displayed items of interest through covering the object with interesting virtual coverings. 
Regarding claim 11, Isaacson fails to teach wherein said unwrapping subsystem can be projected onto physical objects via the use of augmented and virtual realities and is not limited to exclusively unwrapping virtual content nor virtual representations of physical content. Melinek teaches wherein said unwrapping subsystem can be projected onto physical objects via the use of augmented and virtual realities and is not limited to exclusively unwrapping virtual content nor virtual representations of physical content (Fig. 1: 118 and Fig. 2D: 118). Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the virtual wrapping of Isaacson with the augmented wrapping of Melinek because this modification would enhance the visual appeal of displayed items of interest through covering the object with interesting virtual coverings.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art patents and publications on the attached PTO-892 form pertain to customizable augmented reality object display.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Said Broome whose telephone number is (571)272-2931. The examiner can normally be reached Monday - Friday 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darnell Jayne can be reached on 571-272-7723. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Said Broome/Primary Examiner, Art Unit 3649